Citation Nr: 1707955	
Decision Date: 03/16/17    Archive Date: 04/03/17

DOCKET NO.  09-43 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an increased initial evaluation in excess of 10 percent for lumbar spine intervertebral disc syndrome (IVDS) with mild scoliosis. 

2.  Entitlement to separate rating(s) for neurologic manifestations of lumbar spine disability (claimed as service connection for bilateral radiculopathy).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. L. Burroughs, Associate Counsel


INTRODUCTION

The Veteran had active service from June 2007 to April 2008. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

Historically, in October 2008 the RO granted service connection for mild scoliosis and assigned a noncompensable rating effective April 2, 2008.  Service connection for radiculopathy of the lower extremities was denied.  In September 2009, the claim was recharacterized as noted above and his initial evaluation was increased to 10 percent, effective April 2, 2008.  This grant does not represent a total grant of the benefits sought on appeal, therefore the claim for increased rating remains before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993).

In connection with this appeal, the Veteran testified at a travel board hearing before the undersigned Veterans Law Judge in April 2013.  A transcript of that hearing has been associated with the claims file.  Finally, these matters were previously remanded by the Board in July 2013 and February 2016.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



	(CONTINUED ON NEXT PAGE)


REMAND

Since the time of the Veteran's last examination, the United States Court of Appeals for Veterans Claims (Court) held in Correia v. McDonald, 28 Vet. App. 158, 168-70 (2016), that VA examination reports must comply with the language of 38 C.F.R. § 4.59 by evaluating range of motion "for pain on both active and passive motion, in weight bearing and nonweight-bearing."  Id.  The May 2016 VA examination does not comply with 38 C.F.R. § 4.59 as interpreted by the Court.
Therefore, the Board finds another examination is necessary to accurately evaluate the severity of his degenerative disc disease symptoms pursuant to Correia.

Correspondingly, with regard to the Veteran's neurological manifestation claim further development is also required.  On examination, the examiner espoused that the Veteran did not have any neurological impairments.  The examiner explained that although treatment records note diagnoses of radiculopathy such diagnoses were not predicated on electromyography (EMG) testing.  As such, the Veteran did not have "true radiculopathy."  In that regard, the examiner rationalized that if the Veteran had "true radiculopathy" a physician would have requested an EMG.  The Board finds this opinion inadequate for adjudication purposes as it is circular.  Significantly, the 2016 VA examination did not include EMG testing to either prove or disprove the Veteran's reports of symptomology.  

That said, there are current diagnoses of radiculopathy of record which were not based on EMG testing.  See 2008 Service Treatment Records.  A VA examiner has indicated that an accurate diagnosis of radiculopathy must be predicated on EMG testing.  The Veteran has consented to, and specifically requested that, such testing be conducted to support his claim.  As such, on remand the Veteran should be afforded a new VA neurological examination which includes EMG testing.  See McClendon v. Nicholson, 20 Vet App. 79, 81 (2006).  (When there is insufficient competent medical evidence on file for the Board to make a decision on the claim, a VA examination is warranted).  



Accordingly, the case is REMANDED for the following action:

1. Make arrangements for the Veteran to be afforded an examination to determine the severity of his degenerative disc disease.  The claims file must be provided to the examiner for review.  The report of examination should include a detailed account of all the objective findings and observations relating to the Veteran's lumbar spine.

a. The clinician must address range of motion loss specifically due to pain and any functional loss during flare-ups.  The clinician is to express an opinion on whether pain could significantly limit functional ability during flare-ups or when the joint is used repeatedly over a period of time.  These determinations should, if feasible, be portrayed in terms of degrees of additional range of motion loss due to pain on use or during flare-ups.  If it is not feasible to provide the degrees in which there is an additional loss in range of motion during flare-ups or repeated use over time then the clinician must provide an adequate explanation as to why.

b. Testing of the range of low back motion must also include testing in active motion and passive motion (the examiner must specifically note findings for each form of motion).  The examiner should also discuss weight-bearing and nonweight-bearing ranges if applicable.  If the examiner is unable to conduct the required testing, he or she should clearly explain why that is so.

2. Schedule the Veteran for a VA neurological examination to determine the current extent and severity of any neurological abnormality associated with the service-connected lumbar spine disability.  The examiner must review pertinent documents in the Veteran's claims file in conjunction with the examination.  All appropriate testing should be performed, to include EMG testing.

The examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of the associated neurological abnormalities.  The examiner must address the Veteran's complaints of sharp pain in his right leg as well as complaints of a tingling sensation and numbness associated with his back pain.  See April 2008 Statement in Support of Claim and Board Hearing Testimony. 

The examiner must identify all neurological impairment associated with the service-connected lumbar spine disability. 

The examiner must identify all the nerves involved, the symptoms manifested by each impaired nerve, and must determine whether the symptomatology is reflective of either complete paralysis; or mild, moderate, moderately severe, or severe incomplete paralysis of the affected nerve or nerves. 

The examiner must provide a comprehensive report including complete explanation for all opinions and conclusions reached, taking into account, and citing where appropriate, the evidence in the record, including the Veteran's reports of his history, his current symptomatology, and all associated functional and occupational limitations found.

3.	After completing all indicated development, the RO then should readjudicate the issue remaining on appeal in light of all the evidence of record.  If the benefit sought on appeal remains denied, a fully responsive Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


